Filed 4/7/14 P. v. Ward CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B243600

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. BA358364)
         v.

LAMONT WARD,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Lance A. Ito, Judge. Affirmed.
         Emry J. Allen, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Assistant Attorney General, Kenneth C.
Byrne and Seth P. McCutcheon, Deputy Attorneys General, for Plaintiff and
Respondent.
      A jury convicted defendant Lamont Ward of the first degree murders of
Tommie Hayes and Kevin Cohen (Pen. Code, § 187, subd. (a)),1 and found true the
special circumstance allegations of multiple murder (§ 190.2, subd. (a)(3)) and
murder for financial gain (§ 190.2, subd. (a)(1)).2 Defendant was sentenced to two
consecutive terms of life in prison without parole. He appeals from the judgment
of conviction, contending: (1) his attorney was ineffective for failing to move to
suppress his confession; (2) the evidence was insufficient to support the
defendant’s conviction in the killing of Kevin Cohen; (3) the trial court erred by
instructing on the doctrine of transferred intent; and (4) his attorney was ineffective
for failing to object to certain comments by the prosecutor in argument. We
disagree with these contentions and affirm the judgment.


                                  BACKGROUND
The Killings
      Shortly before 5:00 a.m. on April 12, 2009 (Easter Sunday), Tommie Hayes
and Kevin Cohen were shot to death at the Lamp Lodge, a hotel frequented by
transients on Stanford Avenue between 6th and 7th Streets in the skid row area of
Los Angeles. When police arrived, they found Hayes, a security guard at the hotel
who also sold drugs there, lying dead on the floor of the television room. They


1
      All undesignated section references are to the Penal Code.
2
       Defendant was tried jointly with Richard Luna before a separate jury. Defendant’s
jury alone heard statements defendant made confessing to the murders. Shanana Flores,
who was also charged with the murders, pled guilty to voluntary manslaughter before
trial and testified against defendant and Luna in exchange for a 12-year sentence. We
affirmed Luna’s judgment of conviction in a separate appeal, B244484. In this appeal by
defendant, we take our summary of the evidence at trial from our opinion in Luna’s case,
supplemented by the evidence that was heard by defendant’s jury alone.

                                           2
found Cohen, who apparently was visiting, lying in the parking lot. Hayes had
been shot eight times, with entry wounds in his chin, right side (two wounds), back
(four wounds) and left buttock. Three 9-millimeter or larger caliber slugs were
later recovered from his body. Cohen had been shot once, the entry wound being in
the left hip, the bullet exiting through his upper right chest.
      In the television room, police recovered nine .9 millimeter shell casings (all
later determined to have been ejected from the same gun) and five bullets. They
also observed several bullet holes in a couch. A window of the television room
was broken, and broken glass lay around Cohen’s body in the parking lot,
suggesting that he had been shot in the television room and jumped through the
window to escape.


Shanana Flores’ Testimony
      Shanana Flores, an accomplice in the murders (see fn. 2, ante), described the
circumstances surrounding the killings. She testified that she and her girlfriend,
Maria, frequented the Lamp Lodge where she and others sold drugs for defendant.
Tommie Hayes ran his own drug business there in competition with defendant.
      A couple of days before the murders, defendant and Hayes argued over their
drug dealing. Defendant told Hayes that the Lamp Lodge was defendant’s
building, that they were going to have to fight over it, and that one of them
“needed to be taken out.”
      The night before the killings, Flores became upset with Hayes because he
was giving Maria heroin in exchange for selling crack cocaine. Flores ran into
defendant outside the Lamp Lodge and gave him a ride in her truck. Defendant
was on the phone and told her that he was “having a conversation with [one of his]
boys,” and that he was “tired of Tommie’s shit” and “need[ed] to get rid of him.”

                                            3
He expressed dissatisfaction with “his boys,” and asked Flores if she knew anyone
who would sell a gun. Flores said yes, remembering having met Richard Luna a
month or so earlier at a party, where he displayed a “.9 Glock” handgun and told
her, “Just call me. I’ll do anything.”
      Flores dropped defendant off at the Lamp Lodge. Later, defendant called
and asked “what’s up with your boy?” Flores called Luna, picked him up at his
house, and drove toward the Lamp Lodge. Defendant called Flores and she told
him that Luna was with her. Flores then acted as the conduit between defendant on
the phone and Luna in the car. Luna asked to buy defendant’s gun, but defendant
said that he did not want to sell it. Defendant asked if Luna would “do the job?”
Luna asked what was in it for him. Defendant offered “anything that is on the
body.” Luna said he wanted additional money as well. Defendant offered $3,000
to $5,000. Luna agreed.
      Around 4:32 a.m. (as indicated by a security video from a nearby building
played at trial), Flores and Luna arrived at the Lamp Lodge. Flores parked nearby,
and she and Luna smoked some methamphetamine. Flores was in phone contact
with defendant, who told her to drop Luna off in the middle of the block on
Stanford. After Luna exited her vehicle, Flores drove around the block and parked
on 7th Street as instructed by defendant.
      A few minutes later, Luna returned, angry that defendant had not arranged
things for the killing. Luna complained that “the guy,” referring to Hayes, was not
outside, and that “Mesquito,” referring to a resident of the Lamp Lodge named
David Amezquita who sold drugs for Hayes, had seen him pull out a gun. Luna
said that he was not leaving until he did what he had to do and killed Hayes. At
Luna’s direction, Flores called defendant, who promised to “get this right.” While
on the phone with defendant, Flores heard him tell “Jeff,” the manager of the Lamp

                                            4
Lodge, to turn off the television monitor and open the door so that Luna could
enter. She also heard him tell Amezquita and other residents to go to their rooms.
      Luna left Flores parked on 7th Street and walked toward the Lamp Lodge.
Shortly thereafter, Flores heard “a lot” of gunshots. Luna returned to Flores’ truck.
He was angry and said that “nothing was fucking right. Everything was messed
up.” He complained that he had gotten no money from the body. He struck Flores
in the face, and told her that she needed to get him his money or that “the same
thing” could happen to her children. Flores and Luna then drove off.
      Flores called defendant and told him that she needed to give Luna some
money. She dropped Luna off at his residence in Boyle Heights, and drove to
defendant’s house. Defendant gave Flores about $500. She drove to Luna’s house
and gave him the money. Luna said that it was not enough. He also demanded to
go somewhere to “cash the money,” because he did not want to carry around so
many bills. Flores took him to PLS Check Cashers, where Luna exchanged the
cash for a money order.
      A couple of days later, Luna demanded more money from Flores.
Defendant had no more money, so he gave Flores drugs to sell. She raised $200,
which she gave to Luna.


Other Testimony and Evidence
      A surveillance video spanning 4:31 to 5:00 a.m. on the morning of the
killing, taken from the area of the Lamp Lodge, was played for the jury. As
narrated by Flores, the video showed her dropping Luna off mid-block as directed
by defendant, Luna walking toward the Lamp Lodge the first time and then
returning to Flores’ vehicle, Luna later meeting defendant outside the Lamp Lodge



                                          5
after defendant tried to clear out bystanders, defendant’s car leaving the scene after
the shooting, and Luna walking down 7th Street back to Flores’ vehicle.
        On the morning of the killings, Renell Collins was in room 103 at the Lamp
Lodge.3 Defendant entered and said, “You might want to get your shit out of here
. . . because some shit about to go down. . . . Tommie might be about to get his
due.” When Collins went outside, he saw Hayes sitting on the stairs. He saw
defendant exit the Lamp Lodge and talk on his phone. Defendant told Collins to
get Amezquita, who was standing in front of the Lamp Lodge, out of the area.
Collins called to Amezquita, who joined him, and Hayes went inside the hotel.
Collins heard 7 to 10 gunshots, and saw Cohen dive out a window and land in the
parking lot. A short Hispanic man in a hoodie exited the front door of the hotel
and walked on Stanford toward 7th Street. Collins later selected Luna’s
photographs in a six-pack as looking similar to the man.
        Before the killings, William Bird was waiting across the street from the
Lamp Lodge to buy crack cocaine from Hayes.4 He saw two Hispanic men, the
shorter of whom he identified as Luna, walk to the Lamp Lodge. Luna wore dark
clothes, a hooded sweatshirt, and a beanie. A Caucasian man exited the Lamp
Lodge, and talked to Luna and the other man, and then let them in. Bird then heard
multiple gunshots, and saw Luna and the other Mexican man exit the Lamp Lodge
and walk fast down 7th Street.
        Nadia Chavez, the manager of the PLS Check Cashers where Flores took
Luna after the killings, testified that a man, whom she identified as Luna, and a

3
       Collins was unavailable at trial and his preliminary hearing testimony was read to
the jury.
4
        Bird was unavailable at trial and his preliminary hearing testimony was read to the
jury.

                                             6
woman entered the business around 7:00 a.m. on the morning of the murders.
Luna wanted to exchange small bills for large bills, but Chavez told him he could
not do that. She suggested that he get a money order instead. Luna purchased a
$500 money order. He returned later that day and cashed the money order.
      Cell phone records showed five calls between Flores’ and Luna’s phones on
the morning of the murder between 3:59 a.m. and 4:23 a.m. Based on signals from
directional towers, Flores’ phone was moving from Boyle Heights (where Luna
lived) toward the Lamp Lodge. There were calls between Flores’ phone and
defendant’s phone at the following a.m. hours: 4:23, 4:34, 4:40, 4:46, 4:47, 4:49,
and 4:57. In the first three calls, defendant’s phone alone was near the Lamp
Lodge; in the rest, both defendant’s and Flores’ phones were in that area.
      At 5:00 a.m., defendant’s phone made a call from a location further away
from the Lamp Lodge, indicating that he was leaving the scene. Luna’s phone
made two calls at 5:03 and 5:09 a.m. from locations traveling away from the Lamp
Lodge. At 5:38 and 5:40 a.m., Flores’ phone called defendant’s twice, then at 6:55
a.m. Flores’ phone called Luna’s.


Recorded Calls Between Flores and Defendant
      After Flores was arrested, she cooperated with the police, who recorded five
telephone calls she had with defendant before he was arrested. Defendant made
several incriminating statements in the calls, and excerpts of the recordings were
played for defendant’s jury. In one conversation, when Flores complained that
Luna was pressing her for money, defendant replied in part, “So what is he talking
about? I mean, he done got like, what, about like $700 of money. You can’t help
it because he didn’t find the money on the boy.” In another conversation, Flores
and defendant talked about having hired Luna after, as stated by defendant, “I was

                                         7
getting ready to do something and my people was taking like . . . too long.”
Defendant and Flores discussed having expected a “jack move,” and defendant
stated how he expected that Hayes would reveal where he hid his money on his
person: “Because when a mother fucker in a situation like that, . . . [t]hey going to
give it up, . . . they going to tell you where it is.” They also discussed not knowing
that Hayes would be killed. Defendant explained, “[I]t’s not our fault [that Hayes
didn’t give up his money]. . . . My thing was (inaudible) in the pocket. Okay.
Because that’s where I seen him putting it. And now, I didn’t know he was putting
it in his nuts and in his butt and in his ankles and taping it and all of that shit. . . .
[I]f I had known that, I had [sic] told him there.” Referring to Luna killing Hayes,
defendant stated: “So, you know, I mean, he did what he did. . . . I ain’t knocking
what he did. It’s done. You know what I’m saying? It’s like . . . I ain’t got no
problem with . . . cleaning the rest of it up since it didn’t go that way.”
       In yet another conversation, when told by Flores that Luna had told some
“homies” “about the hit on . . . old boy,” defendant replied, “What the fuck is he
doing that for? That’s stupid.” Defendant suspected that “the bottom line is, you
know, I guess he want his bread.”


Recorded Call Between Officer Ortiz and Defendant
       Posing as Luna, Los Angeles Police Officer Sergio Ortiz spoke with
defendant by phone. The call was recorded and played for defendant’s jury. In the
call, Ortiz (as Luna) told defendant that he wanted more money because “you had
me smoke this fat mother fucker [Hayes] and that . . . fucking maricon [Cohen]
that was with him,” for which he had received $700 through Flores. Defendant
said that Flores had told him that Luna had agreed to $3,000. Ortiz (as Luna)
stated “[y]ou got to see where I’m coming from. And it wasn’t just one mother

                                             8
fucker. It was two mother fuckers.” Defendant replied, “I understand . . . but
again the decision wasn’t like that. . . . How did he [referring to Cohen] get there?
He was . . . it wasn’t agreed upon at first before it happened.” Ortiz (as Luna)
demanded $4,000 because “it wasn’t just that fat mother fucker, it was that other
gay mother fucker, too.” Defendant agreed to “raise it to four” and to meet on the
following Saturday for defendant to pay Luna an additional $3,300.


Recorded Call and Meeting Between Flores and Luna
        The police also arranged for Flores to talk by phone to Luna, who was in
custody, and recorded the conversation. Flores asked Luna how much “Q”
(defendant’s nickname) owed him. Luna replied, “whatever he feels on owing,”
and said, “[A]ll I’m asking for is to take care of me while I’m in here.” Luna
admitted that he already had been paid $700 and told Flores that he wanted
additional money delivered to his mother’s address. He asked Flores to “talk to
him for me,” and ask “if you can spare frickin’ a thousand” as a partial payment.
        The police also arranged for Flores to visit Luna in jail. A recording of their
conversation was played at trial. In the conversation, Flores said that “Q” was
“tripping” because Luna was in custody. Luna replied, “Oh, he thinks that.”
Flores responded, “Yeah.” Luna then said, “No.” Flores complained that she had
told defendant that he still owed them money. Luna told Flores, “Just tell him he
could send it . . . and put it on the books,” referring to Luna’s account at county
jail.


Defendant’s Statements to Detectives Thacker and Lake
        Defendant was arrested on July 1, 2009. On that date, Los Angeles Police
Detectives John Thacker and Thayer Lake interviewed him at the police station for

                                           9
more than three hours. The interview was recorded and played for defendant’s
jury. After being advised of his rights, defendant agreed to talk to the Detectives.
As here relevant, defendant initially denied knowing who shot Hayes and Cohen.
Later, he admitted hiring Luna through Flores to “send a message” to Hayes.
Defendant stated that he asked Flores if she knew anyone with a gun, but explained
to the Detectives “that was talking shit, though. . . . When he came down I was
like, oh, shit. What’s going on? And she was like, well, this is what’s going on.”
He later reiterated that he did not expect Luna to have a gun. Defendant admitted
clearing people out of the Lamp Lodge, but denied he intended to have Hayes
killed. He stated: “[H]e was coming down there to beat up Tommy and do
whatever he needed to do to Tommy to send a message. And my word was, beat
up Tommy. I said in the process, I said he might have some money on him. . . .
She [Flores] asked me how much [because Flores told him that Luna wanted to
know what he would get]? I said . . . he probably got about $1,500, a $1,000 or
something on him. What she relayed to him later on, I found out, was that he was
to go in there and he was going to get the money off of Tommy. The shit went
bad. I didn’t know he was going up in there to kill Tommy. All I knew was he
was going up in there to send a message.” He admitted giving Flores $700 after
the killings to give to Luna.


                                    DISCUSSION
Ineffective Assistance of Counsel
      Defendant contends that his trial counsel was ineffective for: (1) not moving
to suppress the incriminating statements he made to Detectives Thacker and Lake
on the ground that they were not voluntary, and (2) not objecting to the



                                         10
prosecutor’s comments on the natural and probable consequences doctrine. We
disagree.


   A. The Statements to the Detectives
      To establish ineffective assistance of counsel on appeal, a defendant must
demonstrate that: (1) his attorney’s performance fell below an objective standard
of reasonableness; and (2) there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been more favorable
to the defendant. (Strickland v. Washington (1984) 466 U.S. 668, 688, 694.) A
reasonable probability is a probability sufficient to undermine confidence in the
outcome. (Ibid.)
      On direct appeal, a conviction will be reversed for ineffective assistance of
counsel only when the record demonstrates there could have been no rational
tactical purpose for counsel’s challenged act or omission. (People v. Anderson
(2001) 25 Cal.4th 543, 569.) Here, the record suggests a reasonable tactical
purpose in not seeking to suppress defendant’s incriminating statements to
Detectives Thacker and Lake.
      Apart from defendant’s statements to the detectives, the evidence left no
question that defendant hired Luna and that Luna intentionally, and with
premeditation and deliberation, killed Hayes, and in the process also killed Cohen
who happened to be present. The only question was whether defendant intended to
have Hayes killed (as Flores testified) or whether he intended something less than
that (to have Luna “send a message” to Hayes, short of killing him).
      Defense counsel’s strategy, as revealed by his closing argument, was to
attack Shanna Flores’ credibility, especially insofar as she testified that defendant
set the plot in motion with the intent to kill Hayes. As defense counsel told the

                                          11
jury, “this case is about Shanana Flores, her hatred, her desire for revenge [against
Hayes for giving heroin to her girlfriend], and her getting my client into a web.”
According to defense counsel, it was Flores, not defendant, who wanted Hayes
killed: “When I first read those reports about the eight shots in Tommie and saw
that video, and during the course of this trial I could hear her in my mind telling
Speedy [Luna], and [‘]when you do it, Speedy, Fuck him up.[’] Eight shots will do
that to you.”
       Thus, the record suggests defense counsel made the reasonable tactical
decision not to object to defendant’s statements to the detectives as a way of
presenting defendant’s full version of events – including that he wanted only to
send Hayes a message and did not want him to be killed – without the need to call
defendant to testify. Such a tactical decision made sense given that besides the
interview with the detectives, defendant made other, similar incriminating
statements in his recorded telephone calls with Flores and Officer Ortiz (who
pretended to be Luna). Because the record demonstrates a rational basis for
defense counsel not to object to the statements to the detectives, we reject the claim
that defense counsel was ineffective.
       In any event, even if defense counsel had successfully moved to exclude
defendant’s statements to the detectives, it is not reasonably probable that a
different result would have been reached. As here relevant, the prosecution
proceeded on three theories of aiding and abetting liability for first degree murder:
(1) assuming that defendant intended to have Hayes killed, that he aided and
abetted Luna in committing the premeditated murder of Hayes, and that under the
doctrine of transferred intent he was also liable for Luna’s killing of Cohen;5


5
       “[A] person’s intent to kill the intended target is not ‘used up’ once it is employed
to convict the person of murdering [the intended] target. It can also be used to convict of
                                              12
(2) assuming that defendant intended only to have Hayes beaten or robbed, that he
was guilty of first degree murder because the intentional killings were a natural and
foreseeable consequence of the crimes defendant intended; and (3) assuming that
defendant only intended to have Hayes robbed, that he was guilty under the felony
murder rule because the killings occurred during the commission of attempted
robbery.
       The record leaves little doubt that the jury accepted Flores’ version of events
and concluded that defendant hired Luna to kill Hayes. Under the jury instructions
for the financial gain special circumstance, the jury was required to find that “[t]he
murder was intentional,” “[i]t was carried out for financial gain,” and “[t]he
defendant believed the death of the victim would result in the desired financial
gain.” In finding the financial gain special circumstance true, the jury necessarily
concluded that defendant intended to have Luna kill Hayes for defendant’s own
financial gain. Given that finding, it is very likely that the jury convicted
defendant on the theory that he aided Luna in the premeditated murder of Hayes,
and convicted him of the first degree murder of Cohen under the doctrine of
transferred intent. It is thus extremely unlikely that defendant’s statements to the
detectives, in which he claimed to have wanted only to have Luna “send a
message” to Hayes and did not intend to have Hayes killed, played a role in
defendant’s convictions. On this ground alone, it is not reasonably probable that
that if defense counsel had successfully excluded defendant’s statements to the
detectives, a different result would have been reached.




the murder of others the person also killed.” (People v. Bland (2002) 28 Cal.4th 313,
322.) “[A]ssuming legal causation, a person maliciously intending to kill is guilty of the
murder of all persons actually killed. If the intent is premeditated, the murder or murders
are first degree.” (Id. at pp. 323-324.)
                                              13
          Moreover, the second two theories, which assumed that defendant did not
intend to kill Hayes, but rather hired Luna to intimidate Hayes by, inter alia,
robbing him, were based not simply on defendant’s statements to the detectives,
but also his statements made to Flores in their recorded conversations. Those
statements were virtually identical in their incriminating effect to the statements
defendant made to the detectives. Defendant and Flores discussed expecting Luna
to beat or rob Hayes –a “jack move” – and did not expect Luna to kill him.
Moreover, the other evidence of defendant’s guilt connecting him to the hiring of
Luna was nearly airtight. Thus, even if defense counsel had successfully moved to
exclude defendant’s statements to Detectives Thacker and Lake, the independent
evidence, considered without reference to the statements, showed almost as a
matter of law that even if defendant did not intend to have Hayes killed, he was, at
the very least, guilty of first degree murders of Hayes and Cohen on a felony
murder theory.
          For these reasons, assuming that counsel was ineffective, it is not reasonably
probable that but for counsel’s deficiency, defendant would have achieved a better
result.


   B. The Prosecutor’s Argument
          Defendant contends that defense counsel was ineffective for failing to object
to purported misstatements of the law by the prosecutor concerning the natural and
probable consequences doctrine. The prosecutor argued, in relevant part: “did
[defendant] just want Tommie [Hayes] beat up and shit went bad? Did he send an
armed assassin in to do it? Seriously, he’s got a guy with a gun, he sends him in, a
shooting was reasonably foreseeable and [defendant] is guilty of first degree
murder [in the killings of Hayes and Cohen].”

                                            14
      Defense counsel was not ineffective, because the prosecutor’s comments
were unobjectionable. “A person who knowingly aids and abets criminal conduct
is guilty of not only the intended crime [target offense] but also of any other crime
the perpetrator actually commits [nontarget offense] that is a natural and probable
consequence of the intended crime. The latter question is not whether the aider
and abettor actually foresaw the additional crime, but whether, judged objectively,
it was reasonably foreseeable. [Citations.] Liability under the natural and
probable consequences doctrine ‘is measured by whether a reasonable person in
the defendant’s position would have or should have known that the charged
offense was a reasonably foreseeable consequence of the act aided and abetted.’
[Citation.] [¶] “‘[A]lthough variations in phrasing are found in decisions
addressing the doctrine—“probable and natural,” “natural and reasonable,” and
“reasonably foreseeable”—the ultimate factual question is one of foreseeability.’
[Citation.] Thus, ‘“[a] natural and probable consequence is a foreseeable
consequence”. . . .’ [Citation.] But ‘to be reasonably foreseeable “[t]he
consequence need not have been a strong probability; a possible consequence
which might reasonably have been contemplated is enough. . . .” [Citations.] A
reasonably foreseeable consequence is to be evaluated under all the factual
circumstances of the individual case [citation] and is a factual issue to be resolved
by the jury. [Citations.]” (People v. Medina (2009) 46 Cal.4th 913, 920.)
      Here, assuming that defendant hired Luna to confront Hayes by assaulting,
beating, or robbing him, there was ample evidence to support first degree murder
convictions in the deaths of Hayes and Cohen on a natural and probable
consequence theory. Luna’s premeditated killing of Hayes was a foreseeable
consequence – defendant expected, at the very least, that Luna, armed with a gun,



                                          15
would use force against Hayes and take money or drugs. In that context, Hayes’
possible death at Luna’s hands was to be reasonably expected.
      So, too, was Cohen’s death. The Stanford Hotel housed residents, and
transients frequented the location. Defendant arranged for Luna’s confrontation
with Hayes to occur in the lobby of the hotel. Obviously, that a bystander might be
present, despite an attempt by defendant to clear out witnesses, and that such a
person might be harmed in the anticipated use of force against Hayes, was “a
possible consequence which might reasonably have been contemplated.” (People
v. Medina, supra, 46 Cal.4th at p. 920.) That defendant attempted to clear out
potential witnesses, and that he may even have believed he succeeded, does not
mean that Cohen’s death was not reasonably foreseeable. The jury could infer, as
a matter of common sense, that a reasonable person in defendant’s position would
have understood the possibility that he might not be able to clear out all residents
or transients, and the possibility that such a person might be killed during the
anticipated attack with a gun on Hayes. Thus, the evidence was sufficient to show
that the killing of Cohen was a natural and probable consequence of the intended
killing of Hayes.
      In short, there was nothing improper in the prosecutor’s arguments on the
natural and probable consequences doctrine, and, indeed, the evidence supported
defendant’s convictions on that theory.


Sufficiency of the Evidence
      Defendant contends that the evidence was insufficient to support his
conviction of the murder of Kevin Cohen. He is incorrect. Viewing the record as
a whole and in the light most favorable to the prosecution (People v. Ochoa (1993)
6 Cal.4th 1199, 1206), the evidence supports the conviction. We have already

                                          16
discussed the sufficiency of the evidence to support the natural and probable
consequences theory. Although we need discuss only one theory to uphold the
conviction (People v. Sanchez (2001) 26 Cal.4th 834, 851), we now discuss the
felony murder theory as well.
      A defendant who aids and abets certain statutorily listed felonies, including
attempted robbery, is guilty of first degree murder for a killing committed in the
course of that attempted robbery, even if the killing is not a natural or probable
consequence. (§ 189; People v. Dillon (1983) 34 Cal.3d 441, 477.) Here, at the
very least, the evidence proved that in hiring Luna, defendant expected him to take
money or drugs from Hayes. Defendant paved the way for Luna to confront Hayes
in the lobby of the Stanford Hotel by, among other things, trying to clear out
potential witnesses. Luna entered the hotel, intending to take money or drugs from
Hayes, and soon after shot Hayes eight times and Cohen once. He then returned to
Flores’ vehicle and complained that he got no money from Hayes. This evidence
was sufficient to prove that defendant aided and abetted Luna in the attempted
robbery of Hayes, and that Luna killed Cohen while attempting to commit that
robbery.
      Defendant contends that there was no evidence that when Luna shot Cohen,
the attempted robbery of Hayes was still in progress. The argument ignores the
evidence that the killing of Cohen occurred simultaneously with the killing of
Hayes. Thus, Renell Collins, who was standing outside the Stanford Hotel, heard 7
to 10 gunshots, and saw Cohen dive out a window and land in the parking lot. The
obvious – indeed the only reasonable – inference was that Luna shot Cohen during
his attempt to rob Hayes. Thus, the evidence was sufficient to support defendant’s
conviction of the first degree murder of Cohen on a felony murder theory.



                                          17
Transferred Intent
      Defendant contends that the trial court erred in instructing on transferred
intent with respect to the killing of Cohen. He asserts that “there was not a scintilla
of evidence . . . that Luna shot Cohen by mistake or while intending to shoot a
different prospective victim.” We disagree. The evidence was sufficient to infer
that Luna intended to kill Hayes (he shot Hayes 8 times), and in the fusillade also
killed Cohen (who was shot once and jumped out the lobby window). Thus, an
instruction on the doctrine of transferred intent, under which “the intent to kill the
intended target transfers to others also killed” (Bland, supra, 28 Cal.4th at p. 323;
see fn. 5, ante), was appropriate.


                                     DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               WILLHITE, J.




             We concur:




             EPSTEIN, P. J.                    MANELLA, J.




                                          18